Name: Commission Regulation (EEC) No 2561/87 of 26 August 1987 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 8 . 87No L 243/34 Official Journal of the European Communities i COMMISSION REGULATION (EEC) No 2561/87 of 26 August 1987 fixing the import levies on frozen sheepmeat and goatmeat . tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 875/87 (3), as last amended by Regulation (EEC) No 2206/87 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 875/87 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 September 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . O OJ No L 79, 21 . 3 . 1987, p. 3 . 0 OJ No L 83, 27. 3 . 1987, p. 38 . (4) OJ No L 204, 25. 7 . 1987, p. 26 . 27. 8 . 87 Official Journal of the European Communities No L 243/35 ANNEX to the Commission Regulation of 26 August 1987 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT heading No * Week No 36 from 7 to 13 September 1987 (') Week No 37 from 14 to 20 September 1987 (') Week No 38 from 21 to 27 September 1987 (') Week No 39 from 28 September to 4 October 1987 (') 02.01 A IV b) 1 147,785 147,785 147,785 148,175 2 103,450 103,450 103,450 103,723 3 162,564 162,564 162,564 162,993 4 192,121 192,121 192,121 192,628 5 aa) 192,121 192,121 192,121 192,628 bb) 268,969 268,969 268,969 . 269,679 (  ) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.